DOOLING, J.
I dissent, since I am satisfied that there is no substantial evidence in the record of the reasonable value of the property involved. The burden was upon the plaintiff to establish the reasonable value of the items sued for. The majority opinion after paraphrasing the testimony on this subject and quoting some of it concludes: “While the above testimony appears at first to be somewhat conflicting, it appears to be subject to the interpretation that the price stated for each item on the bill of particulars represented the original billing—the cost to respondent—plus 15 per cent overhead and 10 per cent profit.”
I cannot agree with this conclusion. The vice of the testimony is not that it is “conflicting.” It is in fact perfectly consistent. Its vice is that it shows on its face that the witness Turney was not testifying to facts which he knew or remembered, but only to his surmise, guess and conjecture. To demonstrate this I quote all of the testimony given by the witness on the subject:
“Mr. Snyder: Q. There was one thing that I was wondering, for example, on this bill of particulars you have one control panel, $2,230.00. Is that what you paid for it, Mr. Turney? A. No, it is not.
“Q. What did you pay for it? A. Well, offhand I can’t say, but I would say about $1,950.00, somewhere around there, I would say offhand; I couldn’t be exact, I couldn’t tell exactly without documents.
“Q. Would you say that all of these items on this bill of particulars there are in excess of what you paid for them? A. I wouldn’t say that they all are.
*390“Q. Would you say most of them are? A. I believe that they are, most of them.
“Q. Now, I note generator set, that was a unit purchased along with the compressor? A. I am not positive of that; it was a part of the compressor, I suppose, I can’t tell you that.
“Q. You didn’t bring any of your bills? A. I didn’t bring any, no, I didn’t.
“Mr. Cowen : Q. Mr. Turney, there is just one further question I would like to ask you. These prices that are shown upon your bill of particulars, they are not list prices, are they? A. I think there is a percentage there for handling; I think there is a percentage for handling. I think it’s the original billing, plus a percentage. Now, maybe fifteen and ten, I don’t know. I think I have those.
“Mr. Snyder: Q. In other words, you think you marked up these about twenty-five percent ? A. No, I would say fifteen and ten, if anything, if we were selling them to somebody else, definitely they would be marked up fifteen and ten, fifteen overhead and ten percent for profit.
“Q. And that’s your idea? A. That would be the fair value of them; we were getting them for somebody else.”
The witness frankly admitted: “I think it’s the original billing, plus a percentage. Now, maybe fifteen and ten. I don’t know.”
Unless the pure guess, surmise and conjecture of a witness who frankly testifies that he does not know the facts is to be given the dignity of substantial evidence this testimony cannot support a finding of cost or value.
Appellant’s petition for a hearing by the Supreme Court was denied August 16, 1956.